DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are currently pending. Claims 1, 5-8, 11-12, and 15-20 are amended and claims 2 and 10 cancelled as per Applicant’s amendment filed on 30 April 2021.
Response to Arguments
Applicant's arguments filed 30 April 2021 have been fully considered but are moot because the new ground of rejection in view of Boyd (US 20190042415 A1).
The amended claims are addressed in the rejections below further in view of Boyd (US 20190042415 A1).	
Note
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP § 2123.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, 12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 20160378623 A1) in view of Huang (Huang, Henry F., and Tao Jiang. "Design and implementation of flash based nvdimm." 2014 IEEE Non-Volatile Memory Systems and Applications Symposium (NVMSA). IEEE, 2014.) and further in view of Boyd (US 20190042415 A1).


Referring to claims 1, 16, and 20, taking claim 1 as exemplary, Kumar teaches
A method of managing memory, the method comprising: detecting that the electronic persistent memory is collocated with a primary memory on a memory module ([Kumar 0027, Fig. 2] The NVDIMM 200 (i.e. memory module) as shown in FIG. 2 contains DRAM (i.e. primary memory) integrated circuits 215 on one side of the memory module, illustrated as the NVDIMM front side 210, and includes NAND memory (or other nonvolatile memory) (i.e. electronic persistent memory) [Kumar 0094, Fig. 7] upon platform power being turned on 700, the hybrid memory module's SPD (serial presence detect) is read 702, and the hybrid memory modules are initialized 704, Examiner notes serial presence detect is a standardized way to automatically access information about a memory module) .
Kumar does not explicitly teach receiving, from a software application, a request to access data stored in an electronic persistent memory; wherein the electronic persistent memory and the primary memory communicate via a module local bus comprising a plurality of memory channels; and in response to detecting that the electronic persistent memory is collocated with the primary memory on the memory module and in response to the request, using a data migration protocol over a memory channel of the plurality of memory channels to copy the data from the electronic persistent memory to the primary memory such that the data is accessible to the software application from the primary memory. Kumar does disclose memory bus and copying/restoring DRAM contents ([Kumar 0030, 0105]) and processes may be performed by a combination of hardware and software ([Kumar 0115]). Kumar additionally teaches upon platform power being turned on, the hybrid memory module's SPD (serial presence detect) is read, and the hybrid memory modules are initialized ([Kumar 0094, Fig. 7]). Examiner notes serial presence detect is a standardized way to automatically access information about a memory module.
	Huang teaches wherein the electronic persistent memory and the primary memory communicate via a module local bus comprising a plurality of memory channels; ([Huang p.1. col 2] On the back end side, we used multiple Nand Flash devices to form parallel storage channels. During the backup operation, data is transferred from DRAM to these Flash devices over the back-end bus) using a data migration protocol over a memory channel of the plurality of memory channels to copy the data from the electronic persistent memory to the ([Huang p.1 col 2] The same bus is used to transfer data from Flash to DRAM during the restore operation). 
Kumar and Huang are analogous art because they are from the same field of endeavor in storage memory. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kumar and Huang before him or her to modify the hybrid NVDIMM of Kumar to include the parallel storage channels of Huang, thereafter the hybrid NVDIMM is connected to the parallel storage channels. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the hybrid NVDIMM have an increased access rate by allowing for the parallel access as suggested by Huang. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Kumar with Huang to obtain the invention as specified in the instant application claims.
Kumar in view of Huang do not explicitly teach receiving, from a software application, a request to access data stored in an electronic persistent memory, and in response to detecting that the electronic persistent memory is collocated with the primary memory on the memory module and in response to the request, and such that the data is accessible to the software application from the primary memory.
Boyd teaches receiving, from a software application, a request to access data stored in an electronic persistent memory, ([Boyd 0027, 0029, Fig. 3] the application software 311 being smart enough to recognize the existence of non volatile system memory 316 within the system) and in response to detecting that the electronic persistent memory is collocated with the primary memory on the memory module and in response to the request, ([Boyd 0029, Fig. 3] With the application software 311 being smart enough to recognize the existence of non volatile system memory 316 within the system, the application software 311 formally issues a request to the storage system, e.g., via the low level storage kernel 313, to "release" a file or other data item within mass storage 314, 315 and enter it into a persistent region of system memory 316.) and such that the data is accessible to the software application from the primary memory ([Boyd 0029] if the latest version of the data item already exists in non volatile resources of the mass storage cache 314 (e.g., resides within a persistent memory portion of the mass storage cache 314), its current address in the persistent memory is swapped from being associated with the mass storage cache 314 to being associated with system memory. If the data item does not exist in the mass storage cache 314 it is called up from mass storage 315 and entered into a region of persistent system memory 316).
Kumar, Huang, and Boyd are analogous art because they are from the same field of endeavor in storage memory. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kumar, Huang, and Boyd before him or her to modify the hybrid NVDIMM of Kumar and Huang to include the smart DAX emulation of Boyd, thereafter the hybrid NVDIMM is connected to the smart DAX emulation. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the hybrid NVDIMM have to have the efficiency advantage of the DAX model and not offend the implementation of the traditional copy-on-write model within the system as suggested by Boyd. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Kumar and Huang with Boyd to obtain the invention as specified in the instant application claims.
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.
([Kumar 0027, Fig. 2] memory controller).
 

Referring to claim 3, Kumar in view of Huang and further in view of Boyd teaches
The method of claim 1, further comprising allocating memory space within the primary memory in response to receiving a read data command ([Kumar 0095, Fig. 7] determine amount of DRAM (primary memory) allocated).  

Referring to claim 4, Kumar in view of Huang and further in view of Boyd teaches
The method of claim 1, further comprising copying the data over multiple memory channels of the plurality of memory channels in parallel ([Huang p.1. col 2] On the back end side, we used multiple Nand Flash devices to form parallel storage channels. During the backup operation, data is transferred from DRAM to these Flash devices over the back-end bus and in reverse during restore.). 


Referring to claim 5, Kumar in view of Huang and further in view of Boyd teaches
The method of claim 1, further comprising writing back the data to the electronic persistent memory from the primary memory via the module local bus ([Huang p.1. col 2] During the backup operation, data is transferred from DRAM to these Flash devices over the back-end bus.).  
The same motivation that was utilized for combining Kumar and Huang as set forth in claim 1 is equally applicable to claim 5.

Referring to claim 6, Kumar in view of Huang and further in view of Boyd teaches
The method of claim 1, further comprising issuing a command having parameters that include at least one of: an address of the primary memory to read-from or write-to, a block number, a block offset in memory sector, and an operation size ([Huang p.2 col 2] data transportation processes (i.e. READ/PROGRAM/ERASE/backup/restore) in the design are automated in the controller hardware with minimum intervention from the host. Essential parameters such as the DRAM memory address, quantity of the backup data and Nand Flash address are all pre-configured in the controller’s internal registers. The Backup/Restore operation can be initiated by the controller receiving a pulse signal generated by a power failure detecting logic in the power control unit.).  


Referring to claim 7, Kumar in view of Huang and further in view of Boyd teaches
The method of claim 1, wherein copying the data from the electronic persistent memory to the primary memory comprises a line-by-line copy operation of content of the electronic persistent memory to designated a location of the primary memory ([Huang p.1 col 2] data are copied back from Flash to DRAM).  
The same motivation that was utilized for combining Kumar and Huang as set forth in claim 1 is equally applicable to claim 7.

Referring to claim 8, Kumar in view of Huang and further in view of Boyd teaches
The method of claim 1, wherein copying the data from the electronic persistent memory to the primary memory comprises enforcing a copy block size limitation ([Kumar 0081] The BIOS examines the meta-data to determine the DRAM size interleave information and determine System Physical Address (SPA) ranges to copy the data).  

Referring to claim 9, Kumar in view of Huang and further in view of Boyd teaches
The method of claim 1.
Kumar further teaches further comprising using firmware on the memory module to initiate a wear leveling operation on the electronic persistent memory ([Kumar 0069, 0071] an embodiment may be implemented to provide improved RAS in comparison with an existing NVDIMM solution adding features such as bad block re-mapping, wear leveling, die-failure, etc.).
Kumar, Huang, and Boyd are analogous art because they are from the same field of endeavor in storage memory. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kumar and Huang before him or her to modify the hybrid NVDIMM of Kumar, Huang, and Boyd to include the high Reliability, Availability, and Serviceability (RAS) features of Kumar, thereafter the hybrid NVDIMM is connected to the high RAS. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the hybrid NVDIMM have an increased reliability, availability, and serviceability as became necessary as suggested by Kumar. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Kumar, Huang, and Boyd with Huang to obtain the invention as specified in the instant application claims.
 
 

 Referring to claim 11, Kumar in view of Huang and further in view of Boyd teaches
The method of claim 1, wherein copying the data from the electronic persistent memory to the primary memory succeeds while there is a partial error in one or both of the electronic persistent memory and the primary memory ([Kumar 0069] The BIOS
also will detect the uncorrected errors based on ECC (Error Correction Code) and poison the memory locations that have errors. Hence, data stored in the SSD is not affected by the
address/data scrambling feature. Thus, an embodiment may be implemented to provide improved RAS in comparison with an existing NVDIMM solution).

Referring to claim 12, Kumar in view of Huang and further in view of Boyd teaches
The method of claim 1, wherein copying the data from the electronic persistent memory to the primary memory includes interleaving the data across a plurality of requests ([Kumar 0067-0068] Data Scrambling Supported: A data scrambling
feature is important to reduce signal integrity noises due to memory hot spots, wherein data from memory controller (MC) to DRAM is scrambled with the address to reduce hot
spots in memory.).  

Referring to claim 17, Kumar in view of Huang and further in view of Boyd teaches
The apparatus of claim 16, further comprising a supercapacitor positioned on the memory module ([Kumar 0025] supercapacitors).  

Referring to claim 18, Kumar in view of Huang and further in view of Boyd teaches
The apparatus of claim 16, wherein a memory capacity of the electronic persistent memory is larger than a memory capacity of the primary memory ([Huang p.4 col 1] various types
and sizes of DRAM and Flash device to produce hardware for different applications including larger Flash (i.e. persistent memory)).  
The same motivation that was utilized for combining Kumar and Huang as set forth in claim 1 is equally applicable to claim 18.

Referring to claim 19, Kumar in view of Huang and further in view of Boyd teaches
The apparatus of claim 16, wherein a memory capacity of the electronic persistent memory is about the same size as a memory capacity of the primary memory ([Kumar 0095, 0064] the amount of DRAM allocated to be persistent is determined 716, with energy backed HMM persistent memory being less than or equal to the capacity of the energy backed SSD capacity).  

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 20160378623 A1) in view of Huang (Huang, Henry F., and Tao Jiang. "Design and implementation of flash based nvdimm." 2014 IEEE Non-Volatile Memory Systems and Applications Symposium (NVMSA). IEEE, 2014.) and further in view of Boyd (US 20190042415 A1) as applied to claim 1 and 12 above, and still further in view of Lalam (US 20170351626 A1).

Referring to claim 13, Kumar in view of Huang and further in view of Boyd teaches
The method of claim 12, further comprising adjusting a granularity of the interleaving according to a requested operation ([Lalam 0013] An interleaver and de-interleaver
(module, processor, etc.) arranges packets of the data so that they are interleaved to be distributed among the memory structure. The interleaver and de-interleaver is also responsive to a position of each of the memory structures in an overall arrangement of memory structures so that the packets are interleaved and de-interleaved based upon the position of each of the memory structures in the arrangement.).  
Kumar, Huang, Boyd, and Lalam are analogous art because they are from the same field of endeavor in storage memory. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kumar, Huang, Boyd and Lalam before him or her to modify the hybrid NVDIMM of Kumar, Huang, and Boyd to include the interleaver of Lalam, thereafter the hybrid NVDIMM is connected to the interleaver. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the hybrid NVDIMM to make DDR access very efficient across DRAM banks as suggested by Lalam. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Kumar, Huang, and Boyd with Lalam to obtain the invention as specified in the instant application claims.

Referring to claim 14, Kumar in view of Huang and further in view of Boyd teaches
The method of claim 12, further comprising using a buffer associated with the primary memory to facilitate the interleaving ([Lalam 0045, 0106] NVDIMMs on Memory Bus acting as a buffer or a cache when interleaving is employed to access the NVDIMMs).  
Kumar, Huang, Boyd, and Lalam are analogous art because they are from the same field of endeavor in storage memory. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kumar, Huang, Boyd and Lalam before him or her to modify the hybrid NVDIMM of Kumar, Huang, and Boyd to include the interleaver of Lalam, thereafter the hybrid NVDIMM is connected to the interleaver. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the hybrid NVDIMM to make DDR access very efficient across DRAM banks as suggested by Lalam. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Kumar, Huang, and Boyd with Lalam to obtain the invention as specified in the instant application claims.

Referring to claim 15, Kumar in view of Huang and further in view of Boyd teaches
The method of claim 1, wherein copying the data from the electronic persistent memory to the primary memory includes interleaving the data across a plurality of memory devices ([Lalam 0106] In order to make the DDR accesses very
efficient across DRAM banks, a method called "interleaving" is employed. This method spreads the contiguous accesses across the various DIMMs/NVDIMMs connected on the memory bus.).  
Kumar, Huang, Boyd, and Lalam are analogous art because they are from the same field of endeavor in storage memory. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kumar, Huang, Boyd and Lalam before him or her to modify the hybrid NVDIMM of Kumar, Huang, and Boyd to include the interleaver of Lalam, thereafter the hybrid NVDIMM is connected to the interleaver. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the hybrid NVDIMM to make DDR access very efficient across DRAM banks as suggested by Lalam. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Kumar, Huang, and Boyd with Lalam to obtain the invention as specified in the instant application claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding storage class and persistent memory.
US 20170277640 A1
US 9495301 B2
US 20200097192 A1
US 20160292095 A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132